Montgomeby, C. J.
(after stating the facts). We are not able to distinguish this case from Scripps v. Crawford, 123 Mich. 173 (81 N. W. 1098). In that case it was held that the transfer of property to a corporation of which the transferror is an organizer, and the acceptance of stock for the full value of the property, could not work an injury to creditors, as the property, in its *13new form, is still subject to levy and sale to satisfy the creditors’ debts. See, also, McLellan v. Detroit File Works, 56 Mich. 579 (33 N. W. 331).
The judgment will be reversed, and a new trial ordered.
The other Justices concurred.